Title: From Alexander Hamilton to Henry Knox, 17 October [1791]
From: Hamilton, Alexander
To: Knox, Henry



[Philadelphia] Oct 17th [1791]
Dear Sir

The following are the particulars in the Presidents Letter which he expects you to prepare.
Expeditions against the Indians. Every pacific measure was previously tried to produce accom~ & avoid expence. More pointed laws with penalties to rest⟨r⟩ain our own people. This & good faith may produce tranquillity.

Treaties with Cherokees & six Nations & reasons.
I annex to the first the hints in the Presidents letter.
Yrs. Affect
A Hamilton
You will of course add any other things that occur on any point.
Gen Knox
